Citation Nr: 0627699	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for malignant lymphoma, 
to include as due to ionizing radiation exposure, for accrued 
benefits purposes.

2.  Entitlement to service connection for cause of the 
veteran's death, to include as a result of exposure to 
ionizing radiation.

3.  Entitlement to service connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.  He died in July 2003, and the cause of death was non-
Hodgkin's lymphoma.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought.   

The appellant testified at a hearing before the undersigned 
Acting Veterans Law Judge, Board of Veterans' Appeals on May 
24, 2006.  A transcript of that hearing is of record.  In 
August 2006, the Board granted the appellant's motion to 
advance this case on the docket due to the claimant's age.  
38 C.F.R. § 20.900(c) (2005).  In July 2005, the appellant 
submitted additional evidence with a waiver of initial RO 
consideration.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2005).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's malignant lymphoma 
was present until more than a year after service or that it 
was etiologically related to any incident of service 
including exposure to ionizing radiation.  

3.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of the veteran's death.

4.  The appellant has not shown she is entitled to burial 
benefits at the service-connected rate.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for non-
Hodgkins lymphoma, to include as due to exposure to ionizing 
radiation, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.311, 3.1000 (2005).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).

3.  The criteria for entitlement to burial benefits based on 
service-connected death have not been met.  38 U.S.C.A. § 
2307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.312, 3.1600 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In a July 2004 letter, the RO advised 
the appellant of what evidence, if any, was necessary to 
substantiate her claims and it indicated which portion of 
that evidence the appellant was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the appellant.  The appellant was advised to 
submit any evidence in support of the claims.  Finally, the 
letter advised the claimant of the evidence it had received 
in connection with the claims.  Clearly, from submissions by 
and on behalf of the claimant, she is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria in 
addition to the criteria for service connection.  In this 
matter, however, the appellant has been notified of the 
pertinent rating criteria by way of Statement Of the Case and 
Supplemental Statement Of the Case issued during the course 
of the appeal.  The Board finds that remanding the matter to 
the RO for additional notification and development would 
prejudice the claimant by unnecessarily delaying the 
adjudication of her claims on appeal.

As will be explained in further detail below, adjudication of 
a claim for accrued benefits involves an essentially a legal 
determination.  Significantly, the evidentiary requirements 
differ somewhat from claims for other types of compensation.  
In this regard, the claims are decided based on evidence of 
record at the time of the veteran's death.  The term 
"evidence of record" includes records in VA's possession on 
or before the date of the veteran's death, even if such 
records were not physically located in the claims file at 
that time.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Since the RO's notice 
letter informed the appellant of its responsibility to obtain 
VA records, the Board finds that there is no outstanding 
duty, as to the notice of or as to the actual division of 
responsibility between VA and the appellant in obtaining 
evidence, owed to the appellant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, any private medical 
records not already associated with the claims file when the 
veteran died could not be considered in determining 
entitlement to accrued benefits.

In addition, it appears that all necessary development has 
been completed.  The record reflects that the undersigned 
held the record open for a period of 30 days after the 
hearing held on May 24, 2006 to allow the claimant to obtain 
and submit additional private medical evidence.  On July 11, 
2006, the representative submitted some additional evidence, 
which was accepted by the Board despite that it was submitted 
after the allotted time.  Included with that submission, was 
a letter from the claimant, dated June 24, 2006, indicating 
that it may take six to eight weeks to obtain a copy of a 
letter, regarding her husband's case and the fact that he 
died from lymphoma.  She indicated that the letter was 
written by her husband's physician and the letter needed to 
be retrieved from storage files.  Eight weeks from the date 
of her correspondence have elapsed and no additional 
submission has been received.  Moreover, the Board observes 
that a letter indicating that the veteran died from an 
advanced case of non-Hodgkin's lymphoma, dated in June 2004 
written by the veteran's physician, is already associated 
with the claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accrued Benefits

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a) (West 1991).

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court), 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  In the former, the full amount of benefits awarded 
but unpaid were to be paid to survivors.  In the latter, 
accrued benefits were subject to a two-year limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).

The amended provision applies with respect to deaths 
occurring on or after December 16, 2003.  As noted above, the 
veteran died in July 2003.  As such, the amended provision is 
not applicable to the appellant's claim.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim 
within one year of the veteran's death.

Although an appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

For accrued benefits claims, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the records are considered 
to be constructively part of the record.  See Hayes v. Brown, 
4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 
3.1000(d)(4).

As indicated above in connection with the claims currently 
under consideration, there is no indication or argument that 
there are outstanding VA medical records or service medical 
records that need to be obtained.  Thus, the Board finds the 
record is complete.

At the time of his death on July 26, 2003, the veteran had a 
pending claim for service connection for a malignant lymphoma 
due to exposure to ionizing radiation.  The cause of his 
death listed on his death certificate was non-Hodgkins 
lymphoma.  It is asserted that the veteran was stationed in 
Japan after the war and was exposed to radiation in Hiroshima 
and Nagasaki.  It is additionally asserted that while being 
transported to the Philippines, in September 1946, his 
transport vessel passed down wind of where Operations 
Crossroads had been conducted.  

The veteran's service medical records, while once associated 
with the claims file, have largely been misplaced at some 
point since 1999.  Efforts to reconstruct service medical 
records from all potential sources were unsuccessful.  In 
this regard, where service medical records are missing, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. §§ 
3.310.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include inter alia 
lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
lymphomas other than Hodgkin's disease; among other listed 
diseases.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

The veteran's service medical records had previously been 
associated with the claims file and, at such time, it was 
noted the service medical record were silent as to the 
claimed disorder.  Based on the evidence of records at the 
time of the veteran's death and the governing legal authority 
then in effect, there are no complaints or findings 
associated with, or diagnosis of, the claimed disorder, in 
service, or for many years thereafter.  

The veteran's military service was from February 1946 to 
April 1947.  A letter from Department of the Army dated May 
19, 1999 states they were unable to locate any records 
indicating that the veteran was exposed to ionizing 
radiation.  A partial DA20, available military personnel 
records, letter from Bechtel Nevada with DD214 and discharge 
documents for the period February 1946 to April 1947, 
likewise, failed to confirm that the veteran had radiation 
exposure.  A letter from Defense Threat Reduction Agency 
dated July 31, 2002 states the available Army records do not 
document his participation in U.S. atmospheric nuclear 
testing during Operation Crossroads or his presence with the 
American occupation forces in Hiroshima or Nagasaki, Japan or 
that he was there during the period defined by law (August 6, 
1945 to July 1, 1946).  

The service records reveal he served with various units at 
Fort Sill, Oklahoma and Camp Kilmer, New Jersey, during the 
period of July 1, 1946 to August 31, 1946.  This is the time 
frame of Operation Crossroads.  The recognized period of 
occupation of Nagasaki or Hiroshima, Japan is from August 6, 
1945 to July 1, 1946.  The service records reveal he arrived 
at the 4th Replacement Depot at Tokyo, Honshu, Japan 
(approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki), on November 3, 1946.  On November 11, 1946 he was 
reassigned to the 333rd Quartermaster Salvage Repair Company 
at Tokyo and remained in Tokyo until February 21, 1947.  Most 
significantly, there is no evidence he served within 10 miles 
of the city limits of either Hiroshima or Nagasaki, Japan, 
during the period of August 6, 1945 to July 1, 1946 because 
he was not even in Japan at that time.  

The Certificate of Death lists non-Hodgkin's lymphoma as the 
cause of the veteran's death.  Lymphomas are listed among the 
diseases specific to radiation exposed veterans under 38 
C.F.R. § 3.309 (d) and among the radiogenic diseases under 38 
C.F.R. § 3.311.  However, the presumptive provisions of 38 
C.F.R. § 3.309 (d) apply only to radiation exposed veterans.  
To be considered "radiation exposed" the veteran must have 
participated in a radiation risk activity.  38 C.F.R. § 3.309 
(d)(3)(i).  The veteran was not present during the period 
recognized for radiation-exposed veteran either in Nagasaki 
or Hiroshima and/or Operation Crossroads.  Moreover, it is 
not asserted that the veteran was ever at a test site such as 
Operations Crossroads or at a naval shipyard involved with 
decontamination of ships that participated in Operation 
Crossroads.  Rather it is claimed that the veteran "passed 
downwind [f]rom where Operations Crossroads had been 
conducted. . .", see veteran's letter dated February 1, 
2002, and, even so, his passage was at a point in time after 
the "operational period" recognized as July 1, 1946 to 
August 31, 1946.  Based on the foregoing, he is not entitled 
to the consideration as a radiation exposed veteran for 
purposes of service connection on a presumptive basis.  38 
C.F.R. § 3.309 (d).

Lymphoma is also listed among the radiogenic diseases under 
38 C.F.R. § 3.311.  A search of available dosimetry data 
showed no record of any exposure.  In accordance with the 
provisions of 38 C.F.R. § 3.311(a) (2), a dose assessment was 
requested from the Defense Threat Reduction Agency (DTRA).  
Based on the evidence as listed in greater detail above, the 
DTRA responded to the effect that the veteran was not deemed 
to have been exposed to any ionizing radiation.  Thus, 
further development of the claim is not required.

The Board observes that when the veteran's claim had been 
presented to the Board during his lifetime, it was remanded, 
in part, to obtain unit records.  Although development has 
not been completed with respect to a complete unit history 
for the veteran while he was in Japan, there is no reason to 
delay the decision on this claim for the unit history since 
the veteran was not physically in the recognized radiation 
areas during the recognized time period(s), and no assertion 
to the contrary is made.  Rather, the claims seem to rest on 
the premise of exposure to radiological residuals beyond the 
cognizable time frames.  

With respect to whether service connection is warranted, the 
Board notes that there is no medical opinion or other 
competent nexus evidence that purports to relate the 
uncontested cause of the veteran's death to his military 
service.  Indeed, the only competent nexus opinion of record 
comes from the Certificate of Death, which lists the 
veteran's non-Hodgkin's lymphoma as the cause of death.  That 
document does not mention radiation exposure.

The Board has considered the appellant's statements and 
recognizes her obvious belief in the merits of her claim; 
however, despite that the Board genuinely sympathizes with 
her, the appellant is not a medical professional, and her 
opinion with respect to medical nexus carries no probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge). 

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death for accrued 
benefits purposes.  As the evidence for and against the claim 
is not in approximate balance, the benefit-of-the-doubt 
doctrine does not apply.

Cause of Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The evidentiary limitations associated with accrued benefits 
claims do not apply vis-à-vis service connection for cause of 
death.  However, no medical opinion has been produced 
associating the cause of the veteran's death and his military 
service.  Moreover, inasmuch as the record does not support 
that the veteran was even exposed to ionizing radiation, the 
Board believes that an examiner could do no more than 
speculate as to a relationship of the cause of death to 
service.  Under these circumstances, the Board believes that 
a VA medical opinion is unnecessary.

The Board has considered the assertions advanced by the 
veteran's spouse in connection with the current claim.  
However, as noted above, she is a layperson without the 
appropriate medical training and expertise and is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain, supra.

Service connection had not been established for any 
disabilities at the time of the veteran's death.  The 
veteran's lymphoma first manifested many years after service 
and the evidence does not support a relationship between that 
disorder and service, to include as due to exposure to 
ionizing radiation.  Considering the evidence of record in 
light of the above-noted legal authority, the Board finds 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

Burial Benefits

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307.

Here, the veteran did not die as a result of service- 
connected disability or disabilities.  Therefore, the 
appellant is not entitled to burial benefits at the service- 
connected rate.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for non-Hodgkins lymphoma for accrued 
benefits purposes is denied.

Service connection for cause of the veteran's death is 
denied.

Entitlement to service-connected burial benefits is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


